DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to communication filed on 4/13/2021. 
Claims 1-20 are pending.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-9, 13-16, 19-20 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Bounaim et al. WO2018217875.
claim 1, Bounaim teaches an apparatus that comprises a non-transitory, computer-readable storage medium that comprises instructions that, when executed by at least one processor, cause the at least one processor to perform operations (see para. 0238) comprising: 
identifying geoscience data associated with one or more particular regions of a subsurface, the geoscience data comprising information associated with the lithology of the one or more particular regions of the subsurface (para. 0050, 0078, Fig. 2); 
identifying remote sensing data associated with the subsurface (para. 0050, 0064, 0136, 0137, 0138, Fig. 2, 3); 
correlating the geoscience data with the remote sensing data using at least one machine learning model to determine inferred data representing lithology of one or more regions of the subsurface associated with the remote sensing data where geoscience data is unavailable (see para. 0050, 0136, 0137, 0138, 0204-0208, fig. 2-3); 
generating an at least partially global subsurface model of the subsurface comprising one or more data layers, each data layer representing at least one geological characteristic of the subsurface (0002, 0038, 0042, 0044, 0045, 0054, 0061-0062, 0186); and 
generating a graphical representation of the at least partially global subsurface model for display at a user interface (see para. 0002, 0042, 0062-0064, 0130, Fig. 1).
	Regarding claim 2, Bounaim further teaches that the geoscience data comprises at least one of seismic data (0046); wireline logs (0107, 0125); drill core data (see para. 0064, 0125, ); construction permitting documents (0003, 0034, 0129); production logs 
Regarding claim 3, Bounaim teaches that the technical reports comprise at least one of a local or regional geologic study (0032, 0050, 0064, 00136-00138); a local or regional geophysical study (see para. 051, 0064); an earthquake derived crustal thickness map (see para. 0050); or a site study for hydrology (see para. 0069).
Regarding claim 4, Bounaim further teaches that the remote sensing data comprises at least one of satellite sensing data (0045, 0064, 0145); aerial sensing data (0145); or surficial sensing data (see para. 0054, 0056, 0064).
Regarding claim 5, Bounaim further teaches that the remote sensing data comprises at least one of gravimetric data; soil type; magnetic field data; electromagnetic data; fiber arrays; infrared imaging; hyperspectral imaging; or teleseismic wavefield data (see para. 0040, 0055, 0138).
Regarding claim 6, Bounaim further teaches that the geological characteristics of the one or more data layers comprises at least one of mineralogical composition; water content; metal abundance; fault or fracture boundary locations; porosity; density; volcanic activity; rock type; gamma radiation; neutron activity; sonic activity; resistivity; temperature, or grain or clast size (see para. 0045, 0050-0052, 0071, 0100, 0102, 0113, 0126).
Regarding claim 7, Bounaim further teaches that the operations further comprise providing, via an application programming interface (API), a model representing the at least partially global subsurface model of the subsurface, wherein the model is 
Regarding claim 8, Bounaim further teaches that the at least partially global subsurface model comprises the inferred data and the geoscience data, and collectively forms a complete, global subsurface model of the Earth (para. 0032, 0050-0051, 0053, 0064, 00140, 0157, 0204, 0207-0208) .
Regarding claim 9, Bounaim further teaches identifying one or more user data layers provided by a user (see para. 0002, 0003, 0045, 0062, 0150, 0152, 0186, 0194, 0207, 0247, 0257); and displaying the user data layers in the user interface with the at least partially global subsurface model (see para. 0002, 0003, 0045, 0062, 0150, 0152, 0186, 0194, 0207, 0247, 0257).
Regarding claim 13, Bounaim further teaches in response to a user request, selection of an algorithm and a set of data layers, executing the algorithm on the set of data layers to provide an additional output data layer (Fig. 14-15, 0002, 0042, 0044, 0188, 0190, 0194, 0198).
Regarding claim 14, Bounaim further teaches receiving, from the user, a custom algorithm; and executing the custom algorithm on one or more data layers to produce an additional output data layer (Fig. 14-15, 0002, 0042, 0044, 0158, 0187-0190, 0194, 0198).
Regarding claim 15, Bounaim further teaches that the remote sensing data comprises imaging data that is tagged with information comprising at least one of outcrop locations; vegetation type; vegetation species; or a topological overlay (see para. 0002, 0050, 0143, 0148, 0194).
claim 16, Bounaim further teaches that the remote sensing data associated with the subsurface comprises a surficial model generated as a result of a machine learning process (0204-0205, 0232, 0237) .
Regarding claim 19, Bounaim teaches a computer-implemented method for generating a subsurface model of a subsurface (para. 0064, 0110, 0209), the method comprising: 
identifying, with one or more processors (para. 0130), geoscience data associated with one or more particular regions of the subsurface  (para. 0050, 0078, Fig. 2), the geoscience data comprising information associated with the lithology of the one or more particular regions of the subsurface  (para. 0050, 0078, Fig. 2); 
identifying, with one or more processors, remote sensing data associated with the subsurface (para. 0050, 0064, 0136, 0137, 0138, Fig. 2, 3); 
correlating, with one or more processors, the geoscience data with the remote sensing data using at least one machine learning model to determine inferred data representing lithology of one or more regions of the subsurface associated with the remote sensing data where geoscience data is unavailable (see para. 0050, 0136, 0137, 0138, 0204-0208, fig. 2-3); 
generating, with one or more processors, an at least partially global subsurface model of the subsurface comprising one or more data layers, each data layer representing at least one geological characteristic of the subsurface (0002, 0038, 0042, 0044, 0045, 0054, 0061-0062, 0186);

Regarding claim 20, Bounaim teaches, a system for generating an at least partially global subsurface model, the system comprising: 
one or more processors (para. 0130); 
one or more tangible, non-transitory computer-readable media operably connectable to the one or processors and storing instructions that, when executed, cause the one or more processors to perform operations (see para. 0238) comprising: 
identifying geoscience data associated with one or more particular regions of a subsurface, the geoscience data comprising information associated with the lithology of the one or more particular regions of subsurface (para. 0050, 0078, Fig. 2);
 identifying remote sensing data associated with the subsurface (para. 0050, 0064, 0136, 0137, 0138, Fig. 2, 3); 
correlating the geoscience data with the remote sensing data using at least one machine learning model to determine inferred data representing lithology of one or more regions of the subsurface associated with the remote sensing data where geoscience data is unavailable (see para. 0050, 0136, 0137, 0138, 0204-0208, fig. 2-3); 
generating an at least partially global subsurface model of the subsurface comprising one or more data layers, each data layer representing at least one geological characteristic of the subsurface (0002, 0038, 0042, 0044, 0045, 0054, 0061-0062, 0186); and 
.

Allowable Subject Matter
Claims 10-12 and 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record cited in form PTOL-892 and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YARITZA H PEREZ BERMUDEZ whose telephone number is (571)270-1520. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on (571) 272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/YARITZA H. PEREZ BERMUDEZ/
Examiner
Art Unit 2864



/MANUEL A RIVERA VARGAS/Primary Examiner, Art Unit 2864